MR.JASON T. PEGUES #728196
                                              HUNTSVILLE UNIT

                                                                       RECEIVED~N
                                              815 12th STREET
                                             HUNTSVILLE, TEXAS
                                                   77348             COOP« OF CfmfifNAt APPEAlS
                                                                           APR 20 2015
           APRIL 15,2015                                               Abil Acost1, Clerk

           TO: COURT OF CRIMINAL APPEALS
                 B0 X 1.2 3.0.8-   .r


                 CAPITOL SIATION
                 AUSTIN, TEXAS 78711



           Re:   Ex parte JASON T.          PEGUES/CAUSE No.94-DCR-026185 HC4(WR-74,762-05)




           DEAR CLERK ABEL ACOSTA,

                 PLEASE FIND ENCLOSED A MOTION FOR REMAND TO CONDUCT FURTHER

           FINDINGS IN REFERENCE TO THE ABOVE MENTIONED CAUSE NUMBER.                    IF YOU

           WILL PLEASE PLACE THE ENCLOSED ON THE COURT DOCKET SO THAT IT MAY BE

           PRESENTED TO THE COURT AND TAKEN INTO CONSIDERATION AS THE COURT

           RULE ON THE APPLICANT'S APPLICATION. THANK YOU FOR@@YOUR TIME AND

           ASSISTANCE.                                                      .   -   ----------·---------




cc/fi1e:




                                                  1   of 1
                    £!~~~-!~~21=~£!=Q~&!~1-~£1
                           ~!=l1Ll&~=Q1

                                 §
                                 §
                                 §
                                       IN THE COURT OF CRIMINAL APPEALS
                                 §
Ex Parte                         §
                                 §
  JASON TYRONE PEGUES
                                 §
                                                          AT
                                 §
                                 §
                                _§                   AUSTIN, TEXAS
                                 §
                                 §
                                 §


                  APPLICANT'S MOTION FOR REMAND
                    TO CONDUCT FURTHER FINDINGS
                    ---------------------------
TO THE HONORABLE JUDGE OF SAID COURT:

   COMES   NOW,l!~Q!_!~_f!QQ!~_ftl~~!2&,    APPLICANT, pro-se, IN THE ABOVE

STYLED & NUMBERED CAUSE OF ACTION RESPECTFULLY SUBMIT THIS           ~Q!!Q!_KQ~


REMAND TO CONDUCT. FURTHER FINDINGS   UNDER Art.11.07 OF THE CODE OF
----------------------------------
.CRIMINAL PROCEDURE IN REFERENCE TO TRIAL COURT CAUSE No.94-DCR-026185

HC4 (WR-74,762-05). THE APPLICANT WOULD LIKE TO SHOW THIS HONORABLE

COURT THE FOLLOWING:


                                I.
APPLICANT FILED A SUBSEQUENT APPLICATION 11.07 HABEAS CORPUS AROUND

Q!£!~~!~_lQL1Ql1'    IN WHICH THIS HONORABLE COURT DISMISSED THE
APPLICATION ON MARCH 4,2015. THE APPliCANT RECEIVED THIS COURT'S
                 ------------                              '


RULING OF DISMISSAL ON    ~!~f~_!lLlQ!1    AND ON   ~!!f~_11L~Q!1    THE APPLICANT



                                -1-
FILED A     ''APPLICANT~S        SUGGESTION PURSUANT TO RULES OF APPELLATE

PROCEDURE,RULE 79.2(d) UNDER Art.11.07'' IN THIS HONQRABLE COURT.

ON   ~!~fE_1lL1Ql~        THE APPLICANT SUDDENINGLY RECEIVED FINDINGS &

CONCLUSIONS FROM THE TRIAL COURT PERTAINTNG TO THE APPLICATION THIS



DUE TO THE TRIAL COURT SUDDENINGLY PRESENTING FINDINGS ON AN

APPLICATION THAT THIS HONORABLE COURT PREVIOUSLY DISMISSED, THE

APPLICANT LOGICALLY ASSUMED THAT HIS MOTION FOR RECONSIDERATION

PURSUANT TO RULE 79.2(d) OF THE RULES OF APPELLATE PROCEDURE UNDER

11.07 ESTABLISHING SEC.4(a)(1)(2) HAD BEEN GRANTED BY THIS HONORABLE

COURT. THE APPLICANT RECEIVED THE NOTIFICATION CARD FROM THIS

HONORABLE COURT THAT HIS APPLICATION WR-72,762-05 HAD .BEEN RECEIVED

AND PRESENTED TO THE COURT FOR RULINGON                         !.K~.!!:_l~L1Q1~·       THE APPLICANT

IMMEDIATELY FILE THIS MOTION FOR REMAND TO CONDUCT FURTHER FINDINGS ON



                                 STATEMENT OF FACTS
                                 ------------------
WITH THE APPLICANT RECEIVING FINDINGS FROM THE TRIAL COURT, THE

APPLICANT NOTICED THAT THE FINDINGS REGARDING CAUSE No.94-DCR-026185 HC4
                                                                        --------------------------
WERE THE EXACT SAME FINDINGS· THE RESPONDENT FILED REGARDING THE INITIAL

APPLICATION IN WHICH THE APPLICANT OBJECTED TO IN THAT PROCEEDING.

FURTHERMORE, NEW EVIDENCE THAT WAS NOT AVAILABLE WHEN THE INITTAL

APPLICATION WAS FILED, ESTABLISHING SEC4(a)(1), REQUIRES NEW FINDINGS,

AS WELL AS BUT FOR A VIOLATION OF THt UNITED STATES CONSTITUTION NO

RATIONAL JUROR COULD HAVE. FOUND THE APPLICANT GUILTY BEYOND A

REASONABLE DOUBT, ESTABLISHING SEC.4(a)(2). THIS NEW CREDIBLE, CRITICAL,

CLEAR@,AND CONVINCING EVIDENCE WOULD HAVE CAUSED THIS CASE                                   1~1.!!,~   TO

RESULT DI F FER EN TL
                    .
                      Y • !~-.E.~!..!~-.!!~QQ!~L11_2._~..:.!:!..:.1!!__1.2,~£!.~~..:.£~.!~..:.!.K_K..:.1QQ.Z)
                                                                                 .                              ;, '·· .
                                                                                                                ,.,_


Ex Parte WHITESIDE,12 S.W.3d 819(TEX.CRIM.APP.2000).
--------------------------------------------------
                                              -2-
,   I




                 Q~QQ!~~-!Q~-~!~!!~_!Q_QQ!~QQ!_!Q~!~!~_!!!~!!Q~
                                                                                --:
                                            I.

           THE SUBSTANCE OF THE TRIAL COURT'S FINDINGS CAME FROM THE TRIAL

        RECORD/TRANSCRIPT,     AND IN THAT FACT, THE STATE DID NOT DIRECTLY

        ADDRESS THE CLAIMS & ISSUES PRESENTED BY THE APPLICANT WHICH REGARDS

        TO THE INVESTIGATING PARTS OF THIS CASE 26185. THE TRIAL COURT HAS
                                                         -----
        PURPOSELY REVIEWED THE TRIAL RECORD AND DID NOT REVIEW THE INVESTIGATING
                                                         ---   ---   ------
        ARRESTING RECORD IN WHICH ONLY THE INV~STIGATING/ARRESTING RECtiRD CAN

        PROVE BEYOND A REASONABLE DOUBT THE CLAIMS & ISSUES THE APPLICANT HAS

        PRESENTED. WITH THE TRIAL COUNSEL CARY M.FADEN BEING INEFFECTIVE

        FAILING TO PRESENT THESE PARTICULAR CLAIMS & ISSUES IN TRIAL,                 !~_£!E!~


        ~Q~~~~L~l1_~~~~1~_1l1_{!!!~£~!~~~ff~lQ1~);             !~_£!E!~-~!11!~~-f~~~b!~

        ~!!!Q!LlQ11_!!!~f~!~~~ff~b!!!~_l2l_{!!!~f~!~~~ff~L~~Y-llLlQ11);!~_£!E!~

        ~QQ!~~L122-~~~~1~-~1~_{!!!~£~!~~!ff~lQ1l)," THE TRIAL RECORD DOES NOT

        HOLD ANY SUBSTANCE TO THE FINDINGS REGARDING THE INVESTIGATING/

        ARRESTING PARTS OF THIS CASE 26185. THE TRIAL COURT FINDING IT'S FACTS

        ACCORDING TO THE TRIAL.       RECORD~    IS IN PURPOSE BY THE STATE TO DERAIL THE

        COURT SO THE INVESTIGATING/~RREST!NG RECORD WOULD NOT BE REVIBED SINCE

        THE INVESTIGATING/ARRESTING RECORD CAN LITERALLY PROVE THE APPLICANT'S

        CLAIMS & ISSUES BEING PRESENTED,           BEYOND A REASONABLE DOUBT.


        THIS HONORABLE CURT IS NOT BOUND BY THE TRIAL COURT FINDINGS,                 THE COURT

        SHOULD FOLLOW THEM "' WHERE THEY ARE SUPPORTED BY THE RECORD.           !~_£!E!~
                    ~                          .                         ~




        Q~!~!!!,b._.b_!!L11·1~-{1l:   A FINDING .OF FACT IS CLEARLY ERRONEOUS WHEN .
        AL_THOUGH THERE IS .EVID.E_NC.E TO SUPPORT IT,      THE REVIEWING COURT       ~N   THE
        ENTIRE EVIDENCE IS LEFT WITH A FIRM & DEFINITE CONVICTION THAT A
                          '
        MISTAKE HAS BEEN COMMITTED.,



                                           -3-
                                   II.

   WITH THE DEFENSE COUNSEL CARY M.FADEN FAILING TO PRESENT THESE

PARTICULAR CLAIMS & ISSUES (E~-E~E!~-~!11!!~_£E!~1E~-~E~!Q~L1Qll_!E~~

£~!~~!ff~1E~!~_l21_I!E~~£~!~~!ff~L~!!_~~L~Qll),         AS WELL AS FAILED TO
PRESENT THIS CREDIBLE, CRITICAL, CLAEAR, and CONVINCING EVIDENCE [THE

INVESTIGATING/ARRESTING RECORD] (E~-E~E!~_gQ~!~~L~~2-~~~~l~-l~l-I!E~~
£~!~~!ff~1Ql~),      THE SUBSTANCE OF THE STATE'S FINDINGS SHOULD ONLY
COME FROM THE INVESTIGATING/ARRESTING RECORD ITSELF/ALONE. THE TRIAL

RECORD WILL NOT HOLD ANY ELEMENTS OF THE CLAIMS &ISSUES THAT OCCURRED

!!!Q~!    THE ARREST IN THIS CASE    ~~!~2,   WHICH IS WHAT THE APPLICANT'S
_APPLICATIONS (INITIALLY & SUBSEQUENTIAL) ARE PERTAINING TO AND IN WHICH

HIS DEFENSE COUNSEL CARY M.FADEN DID NOT PRESENT & ARGUE, FOR IF HE

WOULD HAVE, THIS CASE WOULD HAVE RESULTED DIFFERENTLY.          Q~!!E~-~!!!E~-~~


!!Q1EY-~ll_Q~~~~~lL~l~_Il2~2); E~-E~E!~-~QQE~~Ll~2-~~~~l~-~2~_I!E!~

£~!~~!!!~~Ql~); E~-E~E!~-~£Q!!Ll2Q_~~~~l~-~l~_I!E~~£~!~~!!!~~QQ~).

                                  III.

THE APPLICANT RESPECTFULLY SUBMIT THIS MOTION FOR REMAND SO THAT THE

TRIAL    ~OURT   CAN BASE IT'S FINDINGS AND IT'S SUBSTANCE ACCORDING TO THE

INVESTIGATING/ARRESTING RECORD IN THIS CASE         ~~!~2,   AND DIRECTLY

.ADDRESS THE APPLICANT'S CLAIMS & ISSUES. IN THIS HONORABLE COURT'S

DECISION IN CmMPLETELY OVERRULING THE DeGarmo DOCTRINE AND IS TO BE

APPLIED RETROACTIVELY (SEE:l!£Q!~Q~-~~-~!!!!Ll2~-~~~~l~_l22_I!E~~£~!~~
!ff~~Qll),       COCHRAN,J.,CONCURRED STATING: ''OUR CRIMINAL JUSTICE SYSTEM
MAKES TWO PROMISES TO CITIZENS: A FUNDAMENTALLY FAIR TRIAL AND AN
ACCURATE RESULT. IF EITHER OF THOSE TWO PROMISES ARE NOT MET, THE
 CRIMINAL JUSTICE SYSTEM ITSELF FALLS INTO DISREPUTE AND WILL
 EVENTUALLY BE DISREGARDED." (E~-E~E!~_!EQ~f~Q~Ll21-~~~~l~-~l~L~~l-I!E!~
£~l~~!K!~~QQ2).



                                    -4-
..   '
         ..


              IF THE INVESTIGATING/ARRESTING RECORD IS REVIEWED TO ADJUDICATE THE

              MERITS OF THE APPLICANT'S CLAIMS IN WHCIH REGARDS TO THE INVESTIGATING

              PARTS OF THIS CASE   I£1~~,   THE REVIEWING COURT WILL NOT ONLY SEE THAT

              THE PROCEEDINGS LEADING TO TRIAL WAS NOT FAIR, BUT THAT THE TRIAL

              ITSELF WAS FUNDAMENTALLY UNFAIR, WHICH CONCLUDED TO A RESULT THAT WAS


              at III 451.

                                    !!g!!!~!   __!.Q!__!!!!!!!
                                               PRAYER

              THE APPLICANT PRAYS THAT THIS HONORABLE COURT REMANDS THIS CASE & THE

              TRIAL COURT'S FINDINGS SO THAT THE TRIAL COURT CAN DIRECTLY ADDRESS

              THE APPLICANT'S CLAIMS BASED ON REVIEWING THE ONLY EVIDENCE WHICH IS
                                                                           --------
              THE INVESTIGATING/ARRESTING RECORD IN THIS CASE          I£1~~   THAT CAN SPEAK
              and PROVE THE FACTS AND TRUTH IN THE INVESTIGATING PARTS OF THIS CASE.

              THE TRIAL COUNSEL DID NOT SPEAK/PRESENT ANY ERRORS OR VIOLATIONS THAT

              TOOK PLACE BEFORE THE ARREST WHEN THE APPLICANT WAS ONLY A WITNESS IN

              TRIAL OR IN APPEAL, WHICH CONCLUDES THAT THE TRIAL RECORD/TRANSCRIPT

              DOES NOT HOLD ANY SUBSTANCE TO THE APPLICANT'S CLAIMS. PRAYERFULLY

              THIS HONORABLE COURT WILL GRANT THIS MOTION AND REMAND FOR FURTHER

              FINDINGS ACCORDING TO THE INVESTIGATING/ARRESTING RECORD SO THAT THE

              APPLICANT'S CLAIMS CAN BE FAIRLY REVIEWED AND IT'S MERITS FAIRLY

              ADJUDICATED.         YOU FORI YOUR TIME AND CONSIDERATION.

              EXECUTED ON:
                               ~~1'~7~~~~----------·
                                                                   1-h-t--~UBMITTED,


                                                                 ~~--~
                                                                     __:li!SlJ-6
                                                                       #728196


                                                     815 12th STREET
                                                     HUNTSVILLE, TEXAS 77348


                                               -5-
                               CERTIFICATE OF SERVICE
                               ------------------------
           I,l!~Q!_!~_f!QQ!~_ftl~~!2~'THE APPLICANT, BEING PRESENTLY CONFINED IN
           WALKER COUNTY, TEXAS DO HEREiY AFFIRM THAt I HAVE DELIVERED THE
           ORIGINAL OF THIS 8MOTION FOR REMAND TO CONDUCT FURTHER FINDINCS TO THE
           PRISON MAILROOM OFFICIALS FOR DELIVERY TO THE FOLLOWING via U.S.POSTAL
           SERVICE:

                  THE COURT OF CRIMINAL APPEALS CLERK,ABEL ACOSTA
                          P.O. BOX 12308 CAPITOL STATION,
                                 AUSTIN, TEXAS 78711



                                                           s PE~C~~
                                                           6T.PEG
                                                     #728196
                                                     HUNTSVILLE UNIT
                                                     815 12th STREET
                                                     HUNTSVILLE, TEXAS 77348



                                 INMATE DECLARATION
                                 -------------------
           I,l!~Q!_!~_f!QQ!~_ftl~~!2~'PRESENTLY INCARCERATED IN WALKER COU~TY,
           TEXAS HEREBY DECLARE UNDER THE PENALTY OF PERJURY THAT THE ABOVE
           MENTIONED IN THIS MOTION FOR REMAND TO CONDUCT FURTHER FINDINGS IS
           TRUE AND CORRECT.

           SIGNED ON THIS 16 day of   !!~!1,2015.

                                                             FULLY,
                                                      ~?7-_"""": __ ~~.t!i
                                                              __=?F
                                                             ES #728196



                                                HUNTSVILLE, TEXAS 77348

cc/file:




                                          -6-